

117 HR 4313 IH: Small Refinery Exemption Clarification Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4313IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Feenstra (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo clarify which small refineries are eligible for an exemption from the requirements of the Renewable Fuel Program, and for other purposes.1.Short titleThis Act may be cited as the Small Refinery Exemption Clarification Act of 2021.2.Clarification of eligibility of small refineries for an exemption from requirements of the Renewable Fuel ProgramNotwithstanding any other provision of law, a small refinery may petition under section 211(o)(9) of the Clean Air Act (42 U.S.C. 7545(o)(9)) for an exemption from the requirements of section 211(o)(2) of such Act (42 U.S.C. 7545(o)(2)) only if that refinery has continuously received an exemption from such requirements every year since 2011.